COURT OF APPEALS OF VIRGINIA

Present:   Judges Bray, Overton and Senior Judge Duff


JOHN DAVID SMITH
                                           MEMORANDUM OPINION *
 v.     Record No. 1546-97-4              BY JUDGE CHARLES H.
DUFF                                              DECEMBER 1,
1998
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                     James W. Haley, Jr., Judge

           (Jeffrey Garth Edmunds, on brief), for
           appellant. Appellant submitting on brief.
           (Mark L. Earley, Attorney General; Eugene
           Murphy, Assistant Attorney General, on
           brief), for appellee. Appellee submitting on
           brief.



     John David Smith, appellant, appeals his convictions of

seven counts of aggravated sexual battery, two counts of object

sexual penetration, seven counts of taking indecent liberties

with children while in a custodial relationship, and four counts

of taking indecent liberties with children.   On appeal, he

contends that the trial court erred by (1) admitting evidence of

appellant's membership in the North American Man-Boy Love

Association; (2) admitting into evidence the pornographic

materials in appellant's possession at the time of his arrest;

(3) refusing to give a jury instruction on circumstantial

evidence; and (4) refusing to give a jury instruction stating

that crimes against nature are lesser-included offenses of object

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
sexual penetration.    Finding no error, we affirm the judgment of

the trial court.

                                 FACTS

        Appellant stayed in the victim's home during the week

following August 5, 1995, while the victim's mother was away on a

trip.    At the time, the victim was eleven years old.   The victim,

his mother, and his younger sister considered appellant, who

lived in California, a close family friend.
        The victim testified that, on every night of the week

appellant stayed with him, after the victim's sister was asleep,

appellant sexually abused him in the living room.    On the first

night, while the victim was lying on his stomach watching

television, appellant told the victim to pull down his pants.

The victim complied, and appellant pulled down the victim's

underwear.    Appellant massaged the victim's buttocks for a period

of time, placed his hand near the victim's anus, and moved his

hand around.    On the second night, appellant told the victim he

was going to give him another "butt massage."    Appellant repeated

the activity of the night before and also reached underneath the

victim and touched his penis.    Appellant again gave the victim a

"butt massage" on the third night, but did not touch his penis.

On the fourth night, appellant touched the victim in the manner

he had before, including touching his penis.    He also took the

popsicle the victim was eating and put it into the victim's anus.

Appellant removed the popsicle after a few seconds and licked



                                  -2-
it.




      -3-
        On the fifth night, appellant pulled down the victim's

shorts and underwear and massaged the victim's buttocks.

Appellant inserted a pencil into the victim's anus.      The victim

complained that it hurt.    Appellant removed the pencil and

apologized.    Appellant massaged the victim's buttocks on the

sixth, seventh, and eighth nights and touched the outside of his

anus.    Each incident of sexual abuse lasted about ten minutes.

        The victim, his sister, and his mother continued to have

regular telephone discussions with appellant during the following

months.    In June of 1996, in anticipation of his visit to

Virginia the next August, appellant began talking to the victim

about "sexual things" they would do together during the visit.

Appellant also told the victim he would bring X-rated movies

with him demonstrating "how men do boys."      Appellant told the

victim that if he told anyone about the nature of their

conversations that appellant would "get in real big trouble and

he would have to go to jail."
        Detective Thomas Polhemus of the Fairfax County police

testified that, as a part of his undercover investigation of

child sexual abuse, he joined the North American Man-Boy Love

Association ("NAMBLA"), an organization that advocates sexual

activity between adults and boys.       Polhemus attended NAMBLA

conferences in New York and Seattle, and became acquainted with

appellant, who was a member of NAMBLA.      Polhemus testified that

he had heard appellant refer to himself as a "boy lover" on




                                  -4-
occasion.

     In January of 1996, appellant and Polhemus had a telephone

conversation concerning what appellant perceived as a favor

Polhemus had performed for appellant.     Appellant later wrote

Polhemus thanking him for his help and stating an intention to

repay him.   Appellant asked the specific age of boys who

interested Polhemus, suggesting that the repayment would be in

the form of pornography involving boys.     Appellant said he would

bring the materials to Polhemus on his next visit to Virginia.
     Appellant called Polhemus and arranged to meet him on August

14, 1996 to give him a videotape.      Polhemus picked up appellant

at the arranged location, and, as they drove in Polhemus's truck,

the police recorded the conversation between appellant and

Polhemus.    Appellant said that he had a videotape, four

magazines, and some photocopied material involving boys.

Appellant described the video as having a rating of "triple X"

and showing young boys having sex with each other and with

adults.   After discussing various aspects of enticing boys for

sex and an upcoming NAMBLA conference, appellant asked about

Polhemus's plans for August 31, 1996.     Appellant said he would

bring "his" boy, whom he identified by the victim's first name,

and would swap him for Polhemus's boy.     Appellant displayed a

picture of the victim.   Appellant said he had adopted "his" boy,

who had been a runaway, and lived with him in San Francisco.

     When appellant gave Polhemus the pornographic materials they




                                 -5-
had discussed, the police arrested appellant.   A subsequent

search of the home of appellant's mother led the police to the

victim.

           NAMBLA AND PORNOGRAPHIC MATERIALS EVIDENCE

     Appellant argues that the evidence of his NAMBLA membership

was not relevant and was overly prejudicial.    He also asserts

that the trial court abused its discretion in admitting into

evidence the pornographic materials in appellant's possession at

the time of his arrest.
          "[E]vidence is relevant if it tends to
          establish the proposition for which it is
          offered." Evidence is material if it relates
          to a matter properly at issue. However,
          relevant evidence should be excluded if the
          prejudicial effect of the evidence outweighs
          its probative value. The fact that some
          prejudice may result does not justify
          automatic exclusion, however.


Evans-Smith v. Commonwealth, 5 Va. App. 188, 196, 361 S.E.2d 436,

441 (1987) (citation omitted).

     Appellant was charged with violating Code § 18.2-370, taking

indecent liberties with children, and Code § 18.2-370.1, taking

indecent liberties with a child by a person in a custodial or

supervisory relationship.   Both of these offenses require proof

of lascivious intent.   Appellant was also charged with committing

aggravated sexual battery in violation of Code § 18.2-67.3, which

requires proof that appellant sexually abused the victim.   Sexual

abuse "means an act committed with the intent to sexually molest,

arouse, or gratify any person . . . ."   Code § 18.2-67.10(6).



                                 -6-
Thus, intent was at issue in appellant's case.

     In fact, appellant argued in his motion to strike the

evidence that the Commonwealth had failed to prove lascivious

intent.   Moreover, the trial court instructed the jury that, in

order to convict appellant of the crime of taking indecent

liberties with a child, the jury had to find that appellant

"knowingly and intentionally sexually abused [the victim]" and

that appellant "acted with lascivious intent."   Therefore,

appellant's intent was a focal issue in the case.
     "Intent may, and most often must, be proven by

circumstantial evidence and the reasonable inferences to be drawn

from proven facts are within the province of the trier of fact."

 Fleming v. Commonwealth, 13 Va. App. 349, 353, 412 S.E.2d 180,

183 (1991).   "Intent may be shown by a person's conduct and by

his statements."   Long v. Commonwealth, 8 Va. App. 194, 198, 379

S.E.2d 473, 476 (1989).

     The NAMBLA evidence and the pornographic materials evidence

were admissible as evidence of appellant's lascivious intent with

regard to the charges of violations of Code §§ 18.2-370 and

18.2-370.1.   The evidence was also admissible to prove that

appellant engaged in acts "with the intent to sexually molest,

arouse, or gratify any person" in violation of Code §§ 18.2-67.3

and 18.2-67.10 when he massaged the victim's buttocks.

     Furthermore, the NAMBLA evidence was relevant to establish

what appellant meant when he referred to himself as a "boy



                                -7-
lover."    Polhemus testified that members of NAMBLA described

themselves as "boy lovers."    Polhemus stated that this term is

synonymous with pedophile.    Thus, the evidence that appellant was

a member of NAMBLA and his admission that he was a "boy lover,"

or pedophile, went to appellant's specific intent and purpose

when he engaged in the various acts with the victim.    The

evidence did not merely demonstrate a general propensity to

commit such crimes.     See Reynolds v. Commonwealth, 24 Va. App.

220, 226, 481 S.E.2d 479, 482 (1997).     See also State v.

McClellan, 638 N.E.2d 593, 598 (Ohio App. 1994) ("[N]umerous

magazines, books and newsletters that encourage their readers to

engage in sexual activity with minor boys . . . is . . . evidence

of [appellant]'s preparation and purpose.").

        Moreover, the fact that appellant was a member of NAMBLA was

not admitted in a vacuum of other evidence.    Appellant's and

Polhemus's association with NAMBLA provided a basis for their

acquaintance and a reason for their communications about sex with

boys.    Further, Polhemus testified that the members of NAMBLA

discuss "that having sex with boys and distribution of child porn

should not be illegal."    Appellant and Polhemus were together on

August 14, 1996 because of their connection to NAMBLA and so that

appellant could repay a perceived favor pertaining to that

organization.    During this meeting, appellant revealed

information demonstrating that he had been sexually involved with

a boy and that the victim was, in fact, that boy.    This evidence



                                  -8-
supported the credibility of the victim's testimony, which

appellant challenged throughout the trial.   "Evidence that tends

to establish the credibility of a witness or the reliability of

evidence is relevant and admissible."   Braxton v. Commonwealth,

26 Va. App. 176, 186, 493 S.E.2d 688, 693 (1997).

     Furthermore, the NAMBLA evidence provided a background for

the connection between Polhemus and appellant.
               Where a course of criminal conduct is
          continuous and interwoven, consisting of a
          series of related crimes, the perpetrator has
          no right to have the evidence "sanitized" so
          as to deny the jury knowledge of all but the
          immediate crime for which he is on trial.
          The fact-finder is entitled to all of the
          relevant and connected facts, including those
          which followed the commission of the crime on
          trial, as well as those which preceded it;
          even though they may show the defendant
          guilty of other offenses.

Scott v. Commonwealth, 228 Va. 519, 526-27, 323 S.E.2d 572, 577

(1984).

     The videotape and other pornographic materials showed

homosexual acts between male children and adults.   Some of these

acts were similar to those acts appellant performed on the victim

or proposed to do to the victim during telephone conversations.

Appellant also told the victim during one of these telephone

conversations that he would bring the victim an X-rated videotape

demonstrating "how men do boys."   Because these pornographic

materials portrayed acts comparable to appellant's conduct with

the victim, the materials were relevant and probative of

appellant's intent.


                               -9-
     We are not unmindful of this Court's opinion in Blaylock v.

Commonwealth, 26 Va. App. 579, 496 S.E.2d 97 (1998).      In that

case, the Court held that evidence of child pornography and a

sexually explicit story was not admissible on the issue of intent

where the defendant was convicted of aggravated sexual battery

upon a child less than thirteen years of age in violation of Code

§ 18.2-67.3.    However, in Blaylock, "the issue of intent was not

genuinely in dispute."    Id. at 592, 496 S.E.2d at 103.    Here, as

discussed above, appellant's intent was genuinely at issue.     The

probative value of the NAMBLA evidence and the pornographic

materials evidence as it related to appellant's specific intent

and purpose involving his actions with the victim outweighed any

prejudicial effects of the evidence.    Therefore, we find that the

trial court did not abuse its discretion in admitting the

evidence.
               CIRCUMSTANTIAL EVIDENCE JURY INSTRUCTION

     In instructing the jury, the primary goals are
          "to explain the law of the case, to point out
          the essentials to be proved on the one side
          or the other, and to bring into view the
          relation of the particular evidence adduced
          to the particular issues involved. In his
          instructions the trial judge should inform
          the jury as to the law of the case applicable
          to the facts in such a manner that they may
          not be misled."


Cooper v. Commonwealth, 2 Va. App. 497, 500, 345 S.E.2d 775, 777

(1986) (citations omitted).    "When a trial judge instructs the

jury in the law, he or she may not 'single out for emphasis a



                                 -10-
part of the evidence . . . .'"    Terry v. Commonwealth, 5 Va. App.

167, 170, 360 S.E.2d 880, 882 (1987) (citation omitted).

     The trial court refused to give appellant's instruction

concerning circumstantial evidence.     However, nearly all of the

elements of the charged offenses were proven by direct evidence.

To have granted a circumstantial evidence instruction would have

singled out such evidence for emphasis.    Moreover, the

instructions given by the trial court properly stated the

presumption of innocence, the Commonwealth's duty to prove all of

the elements of the charged offenses beyond a reasonable doubt,

and the fact that "suspicion or probability of guilt is not

enough for a conviction."   Therefore, the trial court did not err

in refusing appellant's proposed instruction on circumstantial

evidence.
             CRIMES AGAINST NATURE JURY INSTRUCTION

     The trial court refused to instruct the jury regarding

"crimes against nature" under Code § 18.2-361, which appellant

argued was a lesser-included offense of sexual penetration by an

object in violation of Code § 18.2-67.2(1).
           "A lesser included offense is an offense
          which is composed entirely of elements that
          are also elements of the greater offense."
          In other words, "an offense is not a lesser
          included offense of another if each offense
          contains an element that the other does not."
           "Thus, in order for one crime to be a lesser
          included offense of another crime, every
          commission of the greater offense must also
          be a commission of the lesser."

Seibert v. Commonwealth, 22 Va. App. 40, 45, 467 S.E.2d 838,



                                 -11-
840-41 (1996) (citations omitted).

     To establish that appellant violated Code § 18.2-67.2(1),

the Commonwealth was required to prove that the victim was less

than thirteen years old and that appellant penetrated the

victim's anus with an object, either animate or inanimate.   A

violation of Code § 18.2-361(A) consists of proof that a person

"carnally knows any male or female person by the anus or by or

with the mouth . . . ."   "Carnal knowledge" is not limited to

sexual intercourse, but includes "any sexual bodily connection."

 Shull v. Commonwealth, 16 Va. App. 667, 669-70, 431 S.E.2d 924,

925 (1993), aff'd, 247 Va. 161, 440 S.E.2d 133 (1994)

(interpreting Code § 18.2-63).

     A violation of Code § 18.2-67.2(1) involving an inanimate

object, as in this case, is not carnal knowledge because the

accused and the victim are not connected bodily.   Moreover, Code

§ 18.2-67.2(1) requires proof that the victim was under thirteen

years of age, whereas Code § 18.2-361(A) does not.   Because every

instance of object penetration does not constitute carnal

knowledge under Code § 18.2-361(A), the latter offense is not a

lesser-included offense of the former.   Accordingly, the trial

court did not err in refusing appellant's instruction on carnal

knowledge.

     For the above reasons, the decision of the trial court is

affirmed.
                                                        Affirmed.




                                 -12-